Citation Nr: 1009847	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD) from May 23, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from December 1973 to April 
1977.  

By rating action in May 2005, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation; 
effective from February 16, 1996  In August 2007, the Board 
denied an initial evaluation in excess of 30 percent prior 
May 23, 2004, and remanded the claim for a higher evaluation 
for the period after that date.   

As noted in the prior April 2009 Board remand, the Veteran 
has indicated that he wished to reopen the claims of service 
connection for a left shoulder disability and an acquired 
psychiatric disorder, other than PTSD.  Although these issues 
were referred to the RO for appropriate development, it does 
not appear that any action was taken on these matters.  
Accordingly, the issues are again referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  From May 23, 2004, the Veteran's PTSD was manifested by 
mild symptoms, including depressed mood and anxiety, but was 
not productive of occupational and social impairment with 
reduced reliability and productivity.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD from May 23, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This appeal, however, 
arises from disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted, the claim is 
substantiated and additional notice is not required under the 
VCAA.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist, the Veteran's service 
treatment records and all VA medical records identified by 
him have been obtained and associated with the claims file.  
The Veteran also has been examined in connection with his 
appeal.  Under the circumstances of this case, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on the merits of his claim, and that VA has 
complied with its procedural requirements.  

As noted above, the Veteran was granted service connection 
for PTSD and assigned a 30 percent evaluation by the RO in 
May 2005.  In December 2007, the Board denied an initial 
evaluation in excess of 30 percent for the period prior to 
May 23, 2004, and remanded the claim for a higher rating for 
the period thereafter for additional development.  

The evidence of record includes numerous VA outpatient 
records from May 2004 to the present and two VA psychiatric 
examination reports conducted in September 2007 and August 
2009.  

The VA outpatient notes show that the Veteran was seen by 
psychiatric services periodically from 2004 to the present.  
The reports include very few clinical findings and indicate 
that he was doing well in school and that his medications 
were working well.  When seen in August 2004, the Veteran was 
alert and well oriented, his insight was good and there was 
no evidence of psychosis.  The Veteran denied any suicidal or 
homicidal ideations and reported that his medication was 
working fine.  The Global Assessment of Functioning (GAF) 
score was 80.  

When seen in October 2004, the Veteran reported feelings of 
anxiousness and nervousness since a colonoscopy a few weeks 
earlier.  The colonoscopy included multiple polypectomies and 
the Veteran experienced bleeding for several days after the 
scope and had difficulty sleeping.  The psychiatric findings 
on evaluation were essentially the same as in August 2004, 
and the GAF score was 70.  The records showed that the 
Veteran underwent a sleep study in October 2004, and was 
issued a C-Pap machine.  A progress note, dated in May 2005, 
indicated that the Veteran was doing well with his C-Pap and 
was no longer fatigued.  He was alert and well oriented, and 
his insight was good.  The diagnosis was anxiety disorder in 
remission, and the GAF score was 90.  Similar findings were 
reported on VA outpatient notes in January, June, August, and 
November 2006, and the GAF scores ranged from 70 to 80.  

When examined by VA in September 2007, the examiner indicated 
that he did not have the claims file to review, but was able 
to access and review the Veteran's VA medical records online, 
and included a detailed description of the Veteran's medical 
history from the available VA medical records.  The Veteran 
reported that he lost rank and was discharged from service 
because of a "nervous breakdown" and said that he was 
hospitalized at a VA facility in Philadelphia for a year 
shortly after service.  

(Parenthetically, the evidentiary record shows that the 
Veteran was reduced in rank during service for being AWOL and 
that he received a regular discharge from service at the end 
of his three year enlistment contract.  Further, the service 
records did not show any complaints, treatment, or 
abnormalities for any psychiatric problems in service.  The 
Veteran was granted service connection for PTSD based on a VA 
medical examiner's opinion that his psychiatric problems 
could be related to a left arm injury, which the service 
treatment records showed was shoulder strain.)  

On mental status examination, the Veteran appeared anxious, 
acted somewhat odd and was difficult to interview because he 
tended not to provide a direct response to questions.  
Overall, however, his thought processes were described as 
logical, coherent, and relevant.  The Veteran also was well-
dressed and well groomed, and exhibited good social skills.  
He was articulate, verbal, intelligent, and his speech was 
well understood, though he seemed somewhat immature and 
dependent.  The Veteran was well oriented, his reasoning was 
fair, and his fund of knowledge was good.  He exhibited no 
psychomotor slowing or agitation, his verbal comprehension 
and concentration were good, and his sensorium was clear.  
The Veteran seemed hyperactive and his affect was one of 
excitation, but he denied any hallucinations or delusions.  
He endorsed symptoms of anxiety, panic attacks, depression, 
insomnia, anhedonia, and nightmares, and said that he engaged 
in excessive spending and excessive cleaning.  He also 
reported suicidal ideations "all the time."  

The diagnoses included PTSD and undifferentiated somatoform 
disorder.  The examiner indicated that psychological testing 
was consistent with the Veteran's behavior pattern which 
included a great deal of immaturity, excitability, and a 
demanding nature, and that he also presented with features of 
extreme mood disorder and obsessive-compulsive features.  The 
examiner indicated that the additional features and 
somatoform disorder were separate and distinct from the 
Veteran's PTSD, and were not associated with his PTSD.  The 
examiner also indicated that the GAF score for PTSD alone was 
60 to 65, and that overall the Veteran had only a mild mental 
condition.  He noted that while two VA psychiatrists had 
given divergent opinions regarding the Veteran's diagnosis in 
the past, their GAF scores, i.e., level of functioning, were 
identical.  

The Veteran's complaints and the clinical findings on VA 
psychiatric outpatient notes from November 2007 to August 
2008, were essentially the same as on the prior outpatient 
notes discussed above.  The GAF scores ranged primarily from 
65 to 70, with a single score of 55 in March 2008.  

When examined by VA in August 2009, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's complaints and the clinical 
findings on examination.  The Veteran reported that had two 
Bachelor of Arts degrees and was currently working on a third 
degree.  The examiner noted that the Veteran was able to 
engage in the normal activities of daily living without 
interruption.  Psychological testing reflected exaggerated 
responses and were deemed invalid.  The Veteran's complaints 
and the findings on mental status examination were 
essentially identical to the findings on VA examination in 
September 2007, and the examiner opined that the Veteran's 
mental condition had not worsened since then.  The Veteran 
was alert, well oriented, well dressed and well-groomed.  His 
affect was flat and blunted, and his reasoning and fund of 
knowledge was good.  There was no evidence of psychomotor 
slowing or agitation and his verbal comprehension, memory, 
and concentration were good.  The diagnoses included PTSD and 
undifferentiated somatoform disorder, and the GAF score was 
60.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is awarded.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  

As indicated above, the clinical findings on the two VA 
examinations and VA outpatient notes from May 2004 to the 
present were not materially different and showed no more than 
mild psychiatric impairment due to PTSD, alone.  While the 
Veteran has reported symptoms of depression, anxiousness, 
sleep disturbance and isolation, the clinical findings on all 
of the medical reports of record showed that he was alert and 
well oriented on all occasions.  His memory was intact and 
his speech was coherent, logical, and goal directed.  While 
the Veteran reported suicidal ideations "all the time" when 
examined by VA in September 2007, and made a similar 
assertion when examined by VA in August 2009, he specifically 
denied any suicidal thoughts on nearly every VA psychiatric 
outpatient note from May 2004 to the present.  In fact, when 
seen by VA in March 2008, the examiner indicated that while 
the Veteran reported vague suicidal thoughts, he had no plan 
and stated that he had good plans for his future and did not 
want to die.  

In this case, the psychiatric reports have consistently 
assigned GAF scores ranging from 60 to 90 from May 2004 to 
the present, with the vast majority of scores between 65 and 
75.  The Board notes that a GAF score of 55 was rendered on a 
VA outpatient note in March 2008, which included diagnoses of 
PTSD with sleep disturbance and depressive disorder.  
However, the examiner did not include any explanation for the 
GAF score or indicate what portion was attributable to PTSD, 
alone.  In any event, the Veteran subsequently underwent a 
comprehensive VA psychiatric evaluation in August 2009, at 
which time the psychiatrist stated unambiguously, that the 
Veteran's service-connected PTSD had not worsened since the 
prior examination in September 2007, at which time, he had 
assigned a GAF score of 60 to 65 for PTSD, alone.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score between 61 and 70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or school functioning (e.g., 
occasional truancy, or theft with the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 71 to 80 
contemplates that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-
IV).  However, the Board is not required to assign a rating 
based merely on such score.  

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the overall 
disability picture reflected in the evidence more nearly 
approximates the requirements for an evaluation no higher 
than 30 percent.  

Since May 2004, the clinical findings do not show the 
frequency, severity, or duration of psychiatric symptoms 
necessary for a rating of 50 percent or higher under the 
criteria cited above.  The Veteran reportedly has two 
bachelor's degrees and indicated in August 2009, that he was 
currently working on a third degree.  He has never displayed 
any impairment of memory, abstract thinking, or difficulty 
understanding complex commands, and is able to engage in the 
normal activities of daily living without interruption.  That 
is not to say that the Veteran is not impaired by his PTSD.  
Rather, the clinical notes showed that he has been able to 
manage his underlying psychiatric symptoms.  

In various letters received during the pendency of this 
appeal, the Veteran asserted that he believed that his PTSD 
warranted a 70 percent evaluation, primarily because of his 
anxiety, depression, and sleep disturbance, and that he is 
withdrawn and socially isolated, claiming that he was 
homeless.  He also reported that he had difficulty adapting 
to stressful situations, like work and maintaining effective 
relationships.  Yet, the record shows that he is well 
nourished; in fact, obese, and that he was well-groomed and 
well dressed when evaluated by VA.  Other than his bare 
assertions, the Veteran has not presented any evidence that 
he is homeless.  (His recently submitted statements [December 
and November 2009] include a return address with daytime and 
evening telephone numbers.)  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board does not dispute the fact that the Veteran has some 
impairment from with his PTSD.  However, that he claims to 
have difficulty interacting with people does not entitle him 
to a higher evaluation simply by reason of social isolation.  
In fact, VA regulations provide that a rating will not be 
assigned "solely on the basis of social impairment."  
38 C.F.R. § 4.126(b).  

The evidence in this case clearly shows that the Veteran has 
been, at all times, well oriented; that his thought processes 
were well organized and goal directed, and that his speech is 
relevant and coherent.  The Board is cognizant that the 
Veteran reported that he has been unemployed since the early 
1990's.  However, the clinical findings from the VA 
evaluations and his educational background suggests that any 
impairment in his employability due to PTSD is not more 
severe than reflected in the 30 percent evaluation currently 
assigned.  Accordingly, the Board concludes that the Veteran 
does not meet or nearly approximate the level of disability 
required for a rating in excess of 30 percent from May 23, 
2004.  

In this case, the Veteran was assigned a 30 percent 
evaluation for his PTSD based on the clinical and diagnostic 
findings demonstrated on examinations and evaluations during 
the pendency of his appeal.  The evidence does not show, 
however, that his disability has been more or less disabling 
than reflected in the 30 percent evaluation assigned at 
anytime since May 23, 2004.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations has also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the rating schedule contemplates the 
Veteran's symptoms, and he has not demonstrated any so as to 
render impractical the application of the regular rating 
schedule standards.  Under these circumstances, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An evaluation in excess of 30 percent for post traumatic 
stress disorder from May 23, 2004, is denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


